Name: Regulation (EU) NoÃ 1255/2011 of the European Parliament and of the Council of 30Ã November 2011 establishing a Programme to support the further development of an Integrated Maritime Policy Text with EEA relevance
 Type: Regulation
 Subject Matter: international law;  economic policy;  European construction;  economic conditions;  maritime and inland waterway transport;  natural environment
 Date Published: nan

 5.12.2011 EN Official Journal of the European Union L 321/1 REGULATION (EU) No 1255/2011 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 30 November 2011 establishing a Programme to support the further development of an Integrated Maritime Policy (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 43(2), 91(1), 100(2) and 173(3), Articles 175 and 188, and Articles 192(1), 194(2) and 195(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) In line with the Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions of 10 October 2007 on an Integrated Maritime Policy for the European Union (the Commission Communication), the primary objective of the Union's Integrated Maritime Policy (IMP) is to develop and implement integrated, coordinated, coherent, transparent and sustainable decision-making in relation to the oceans, seas, coastal, insular and outermost regions and in the maritime sectors. (2) The Action Plan accompanying the Commission Communication sets out a number of actions that the Commission proposes to take as a first step in implementing a new IMP for the Union. (3) The Commission's Progress Report on the EU's Integrated Maritime Policy of 15 October 2009 sums up the main achievements of the IMP up to that date, and charts the course for its next implementation phase. (4) In its conclusions of 16 November 2009 on Integrated Maritime Policy, the Council highlighted the importance of funding for the further development and implementation of the IMP by inviting the Commission to present the necessary proposals for the financing of integrated maritime policy actions within the existing Financial Perspective, with a view to entry into force by 2011. (5) In its resolution of 21 October 2010 on Integrated Maritime Policy (IMP)  Evaluation of progress made and new challenges, the European Parliament expressly supported the Commission's stated intention to finance the IMP with EUR 50 million over the next 2 years in order to build upon previous projects in the areas of policy, governance, sustainability and surveillance. (6) The financial envelope for the IMP set out in this Regulation takes into account both the current economic downturn and the fact that this is the first operational programme specifically dedicated to the implementation of the IMP. (7) Continued Union funding is needed to enable the Union to implement and further develop the IMP in line with the European Parliament resolution of 20 May 2008 on an integrated maritime policy for the European Union (4) and to pursue its overarching objectives as set out in the Commission Communication, and as confirmed in the Progress Report of October 2009 and endorsed by the Council in its conclusions of 16 November 2009. (8) As not all IMP priorities and goals are covered by existing Union instruments, such as the Cohesion Fund, the European Regional Development Fund, the European Fisheries Fund, the Seventh Framework Programme for research, technological development and demonstration activities, the Instrument for Pre-Accession Assistance and the European Neighbourhood and Partnership Instrument, it is therefore necessary to establish a Programme to support the further development of the IMP (the Programme). (9) Without prejudice to the forthcoming negotiations on the post-2013 multiannual financial framework, sufficient resources will need to be available to ensure that the objectives of the IMP can be developed and achieved, without undermining the resources earmarked for other policies, whilst boosting the sustainable development of the Union's maritime regions, including islands, and the outermost regions. To this end it is considered essential to include the IMP in the post-2013 multiannual financial framework. In addition, if appropriate, a proposal should be drawn up to provide for the extension of the Programme beyond 2013, together with a proposal laying down an appropriate financial envelope. (10) The development of maritime affairs through financial support for IMP measures will have a significant impact in terms of economic, social, and territorial cohesion. (11) Union funding should be designed to support exploratory work on actions which aim to promote the strategic objectives of the IMP, paying due attention to their cumulative impacts, on the basis of the ecosystem approach, to sustainable blue economic growth, employment, innovation and competitiveness in coastal, insular and outermost regions, and to the promotion of the international dimension of the IMP. (12) The strategic objectives of the IMP include integrated maritime governance at all levels; the further development and implementation of integrated sea-basin strategies tailored to the specific needs of Europe's different sea basins; the further development of cross-cutting tools for integrated policy-making aiming to improve synergies and coordination between existing policies and instruments, including through maritime-related data and knowledge sharing; the closer involvement of stakeholders in integrated maritime governance schemes; the protection and sustainable use of marine and coastal resources; and the definition of the boundaries of the sustainability of human activities and the protection of the marine and coastal environment and biodiversity in the framework of the Marine Strategy Framework Directive (5), which constitutes the environmental pillar of the IMP, as well as the Water Framework Directive (6). (13) It is important for the Programme to tie in with other Union policies that may encompass a maritime dimension, in particular the structural funds, the trans-European transport network, the common fisheries policy, tourism, environment and climate change, the framework programme for research and development and energy policy. (14) In order to ensure coherence between the different aspects of the Programme, its general objectives should be set out. For every general objective, more detailed operational objectives should be established. The distribution of funds among the general objectives, for the period 2011-13, is indicated in the Annex. This distribution provides flexibility to increase/decrease the general financial allocation per objective without exceeding the overall financial envelope. (15) Union funding should enable support for the development of the integration of maritime surveillance in line with the European Parliament resolution of 21 October 2010 and the Council conclusions of 17 November 2009 on Integration of Maritime Surveillance, taking into account the roadmap towards establishing the Common Information Sharing Environment for the EU maritime domain (CISE). This dedicated funding should therefore be limited to the development of a decentralised information exchange system, namely measures including software, to enhance interface between surveillance systems. The Programme should take into account the results from other projects regarding the decentralised maritime surveillance system. (16) Implementation of the Programme in third countries should contribute to the development objectives of the beneficiary country and be consistent with other cooperation instruments of the Union, including the objectives and priorities of the relevant Union policies and Union acquis, and the relevant international conventions. (17) The Programme should be complementary to, and coherent with, existing and future financial instruments made available by the Union and the Member States, at national and sub-national level, for promoting the protection and sustainable use of the oceans, seas and coasts, helping to foster more effective cooperation between the Member States and their coastal, insular and outermost regions, and taking into account the prioritisation and progress of national and local projects. (18) The actions foreseen in the Programme should be complementary to other Union actions, in order to ensure the coherent implementation of the legal acts of the Union concerning the relevant sectoral policies, while avoiding duplication. (19) It is also necessary to lay down rules governing the programming of the measures, the eligibility of expenditure, the level of Union financial assistance, the main conditions on which it should be made available and the overall budget for the Programme. (20) The Programme should be implemented in accordance with Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (7) (the Financial Regulation) and Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (8). (21) This Regulation lays down the multiannual programme's financial envelope, which constitutes for the budgetary authority, during the annual budgetary procedure, the prime reference within the meaning of point 37 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (9). (22) In order to help the Commission monitor the implementation of this Regulation, it should be possible to finance expenditure relating to monitoring, checks and evaluation. (23) The annual work programmes to be established for the implementation of the Programme should be adopted by the Commission in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (10). (24) In relation to the actions financed under this Regulation, it is necessary to ensure the protection of Union financial interests by the application of Council Regulation (EC, Euratom) No 2988/95 of 18 December 1995 on the protection of the European Communities financial interests (11), Council Regulation (Euratom, EC) No 2185/96 of 11 November 1996 concerning on-the-spot checks and inspections carried out by the Commission in order to protect the European Communities' financial interests against fraud and other irregularities (12), and Regulation (EC) No 1073/1999 of the European Parliament and of the Council of 25 May 1999 concerning investigations conducted by the European Anti-Fraud Office (OLAF) (13). (25) In order to ensure the effectiveness of Union financing, actions funded under this Regulation should be regularly evaluated. (26) It is understood that none of the actions foreseen in the context of the Programme would require recourse to an additional legal basis. (27) Since the objectives of this Regulation cannot be sufficiently achieved by the Member States acting alone, and can therefore, by reason of the scale and effects of the actions to be financed under the Programme, be better achieved at Union level, the Union may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Regulation does not go beyond what is necessary in order to achieve those objectives, HAVE ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes a Programme to support measures intended to promote the further development and implementation of the Union's Integrated Maritime Policy (the Programme). The Union's Integrated Maritime Policy (IMP) shall foster coordinated and coherent decision-making to maximise the sustainable development, economic growth and social cohesion of Member States, in particular with regard to coastal, insular and outermost regions in the Union, as well as maritime sectors, through coherent maritime-related policies and relevant international cooperation. The Programme shall support the sustainable use of the seas and oceans, and the expansion of scientific knowledge. Article 2 General objectives The Programme shall have the following general objectives: (a) to foster the development and implementation of integrated governance of maritime and coastal affairs; (b) to contribute to the development of cross-sectoral tools, namely Maritime Spatial Planning, the Common Information Sharing Environment (CISE) and marine knowledge on the oceans, seas and coastal regions within and bordering the Union, in order to develop synergies and to support sea or coast-related policies, particularly in the fields of economic development, employment, environmental protection, research, maritime safety, energy and the development of green maritime technologies, taking into account and building upon existing tools and initiatives; (c) to promote the protection of the marine environment, in particular its biodiversity, and the sustainable use of marine and coastal resources and to further define the boundaries of the sustainability of human activities that have an impact on the marine environment, in particular in the framework of Directive 2008/56/EC (the Marine Strategy Framework Directive); (d) to support the development and implementation of sea-basin strategies; (e) to improve and enhance external cooperation and coordination in relation to the objectives of the IMP, on the basis of advancing debate within international forums; in this respect, third countries shall be urged to ratify and implement the United Nations Convention on the Law of the Sea (UNCLOS); (f) to support sustainable economic growth, employment, innovation and new technologies in maritime sectors and in coastal, insular and outermost regions in the Union. Article 3 Operational objectives 1. Within the objective set out in Article 2(a) (integrated maritime governance) the Programme shall: (a) promote actions which encourage Member States and EU regions to develop, introduce or implement integrated maritime governance; (b) promote cross-sectoral cooperation platforms and networks, including representatives of public authorities, regional and local authorities, industry, research stakeholders, citizens, civil society organisations and the social partners; (c) enhance the visibility of, and raise the awareness of public authorities, the private sector and the general public, to an integrated approach to maritime affairs. 2. Within the objective set out in Article 2(b) (cross-sectoral tools), the Programme shall foster the development of: (a) the Common Information Sharing Environment for the Union maritime domain which promotes cross-sectoral and cross-border surveillance information exchange interlinking all user communities, in line with the principles of the Integrated Maritime Surveillance so as to reinforce the safe, secure and sustainable use of maritime space, taking into account the relevant developments of sectoral policies as regards surveillance and contributing, as appropriate, to their necessary evolution; (b) maritime spatial planning and integrated coastal zone management, both important tools for the sustainable development of marine areas and coastal regions and both contributing to the aims of ecosystem-based management and the development of land-sea links, as well as facilitating Member State cooperation, for example as regards the development of experimental and other measures combining the generation of renewable energy and fish farming; (c) a comprehensive and publicly accessible high quality marine data and knowledge base which facilitates sharing, reuse and dissemination of these data and knowledge among various user groups using existing data, thus avoiding duplication of the databases; for this purpose, the best use shall be made of existing Union and Member State programmes, including INSPIRE (14) and GMES (15). 3. Within the objective set out in Article 2(c) (protection of the marine environment) the Programme shall: (a) support the protection and preservation of the marine and coastal environment, as well as prevent and reduce inputs to the marine environment, including marine litter, with a view to phasing out pollution; (b) contribute to the health, biological diversity and resilience of marine and coastal ecosystems; (c) facilitate coordination between Member States and other actors in implementing the ecosystem-based approach to the management of human activities and the precautionary principle; (d) facilitate the development of methods and standards; (e) promote actions for the mitigation of the effects of, and adaptation to, climate change on the marine, coastal and insular environment, with a particular emphasis on those areas that are most vulnerable in that respect; (f) support the development of strategic approaches to research for the purpose of assessing the current state of ecosystems, thereby providing a basis for ecosystem-based management and planning at regional and national levels. 4. Within the objective set out in Article 2(d) (sea-basin strategies), the Programme shall: (a) support the development and implementation of integrated sea-basin strategies, taking into account a balanced approach in all sea basins as well as the specificities of the sea basins and sub-sea basins, and of relevant macro-regional strategies where applicable, and especially those in which an exchange of information and experience between various countries is already established and operational multinational structures exist; (b) promote and facilitate the exploitation of synergies between the national, regional and Union levels, the sharing of information, including on methods and standards, and the exchange of best practices on maritime policy, including its governance and sectoral policies that have an impact on regional seas and coastal regions. 5. Within the objective set out in Article 2(e) (international dimension) the Programme shall: (a) encourage continuing working in close cooperation with Member States on an integrated approach with third countries and actors in third countries sharing a sea basin with Member States of the Union, including on the ratification and implementation of UNCLOS; (b) encourage dialogue with third countries, taking into account UNCLOS and the relevant existing international conventions based on UNCLOS; (c) encourage the exchange of best practices complementing existing initiatives, taking into account the development of regional strategies at the sub-regional level. This operational objective shall be pursued in coherence with the cooperation instruments of the Union, taking into account the objectives of the national and regional development strategies. 6. Within the objective set out in Article 2(f) (growth, employment and innovation) the Programme shall: (a) promote initiatives for growth and employment in the maritime sectors and in coastal and insular regions; (b) promote training, education and career opportunities in maritime professions; (c) promote the development of green technologies, marine renewable energy sources, green shipping and short sea shipping; (d) promote the development of coastal, maritime and island tourism. Article 4 Eligible actions The Programme may provide financial assistance for the following types of actions in accordance with the objectives set out in Articles 2 and 3: (a) projects, including test projects; studies; research and operational cooperative programmes, including education, professional training and retraining programmes; (b) public information and sharing best practice, awareness raising and associated communication and dissemination activities, including publicity campaigns and events, and the development and maintenance of websites and relevant social networks and databases; (c) conferences, seminars, workshops, and stakeholders fora; (d) pooling, monitoring and visualisation of, and ensuring public access to, a significant amount of data, best practices and databases on Union-funded regional projects, including where appropriate through a secretariat established for one or more of these purposes which will facilitate the adoption of common uniform standards for data collection and processing; (e) actions relating to cross-cutting tools, including test projects. Article 5 Type of financial intervention 1. Union financial assistance may take the following legal forms: (a) grants, for which the maximum rate of Union co-financing per action shall be 80 %; (b) public procurement contracts; (c) administrative arrangements with the Joint Research Centre. 2. Both grants for actions and operating grants may be awarded under the Programme. Save as otherwise provided in the Financial Regulation, beneficiaries of the grants or public procurement contracts shall be selected following a call for proposals or a call for tenders. Article 6 Beneficiaries 1. Financial assistance under the Programme may be granted, as a priority, to natural or legal persons, governed by the private or public law of any of the Member States or by Union law. 2. The Programme may also benefit third countries, stakeholders in third countries sharing a sea basin with Member States of the Union, as well as international organisations or bodies which pursue one or more of the general and operational objectives set out in Articles 2 and 3. The measures must always involve participants from the Union. 3. Eligibility to participate in a procedure shall be specified in the relevant call for proposals or call for tenders. Article 7 Principles for implementation 1. Actions financed under the Programme shall not be eligible to receive assistance from other financial instruments of the Union. Synergies and complementarity shall be sought with other instruments of the Union. Actions under the Programme shall be complementary to the implementation of relevant sectoral policies. 2. The Commission shall ensure that the applicants for financial assistance under the Programme and beneficiaries of such assistance provide it with comprehensive information on the financing of the actions. Financial assistance from the Programme shall be provided only to the extent that other Union financing is not available. 3. The actions supported by the Programme shall correspond to the Union targets and policies for 2020 and 2050. All Member States, maritime sectors, and coastal, insular and outermost regions shall be able to benefit from the Programme and a genuine European added value shall be created. In relation to the funding of actions in the various sea basins, an adequate regional balance shall be sought. 4. The actions supported by the Programme shall stimulate and reinforce dialogue, cooperation and coordination with and among Member States, EU regions, stakeholders, citizens, civil society organisations and the social partners, while guaranteeing full transparency. 5. The actions supported by the Programme shall facilitate the exploitation of synergies, the sharing of information and the exchange of methods, standards and best practice. 6. The principles of good governance and transparency of decision-making processes shall apply to the implementation of the Programme, and the Programme shall seek to contribute to transparency and good governance in all related sectoral policies at Union, national and regional level. Article 8 Implementing procedures 1. The Commission shall implement the Programme in accordance with the Financial Regulation. 2. To implement the Programme in accordance with its objectives as set out in Articles 2 and 3, the Commission shall adopt annual work programmes in accordance with the procedure referred to in Article 14(2). Article 9 Budgetary resources 1. The financial envelope for the implementation of the Programme shall be set at EUR 40 000 000 for the period from 1 January 2011 to 31 December 2013. 2. The budgetary resources allocated to the Programme shall be entered in the annual appropriations of the general budget of the Union. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial framework. 3. The distribution of funds among the general objectives, set out in Article 2, is indicated in the Annex. Article 10 Technical assistance 1. Up to 1 % of the financial envelope established pursuant to Article 9 may also cover necessary expenditure relating to any preparatory action, monitoring, control, audit or evaluation directly necessary in order to implement eligible actions under this Regulation effectively and efficiently and to achieve its objectives. 2. The activities referred to in paragraph 1 may in particular include studies, expert meetings, expenditure on informatics tools, systems and networks and any other technical, scientific and administrative assistance and expertise as required by the Commission for the implementation of this Regulation. Article 11 Monitoring 1. Each beneficiary of financial assistance shall submit to the Commission technical and financial reports on the progress of work financed under the Programme. A final report shall also be submitted within 3 months of the completion of each project. 2. Without prejudice to the audits carried out by the Court of Auditors in liaison with the competent national audit bodies or departments pursuant to Article 287 of the Treaty on the Functioning of the European Union (TFEU), or any inspection carried out pursuant to Article 322(1)(b) TFEU, officials and other staff of the Commission shall carry out on-the-spot checks, including sample checks on projects and other measures financed under the Programme, in particular in order to check compliance with the objectives of the Programme and eligibility of actions, as set out in Articles 2, 3 and 4 of this Regulation. 3. Contracts and agreements resulting from the implementation of this Regulation shall provide, in particular, for supervision and financial control by the Commission, or any representative that the Commission may authorise, and for audits by the Court of Auditors, if necessary on the spot. 4. Each beneficiary of financial assistance shall keep available for the Commission all supporting documents regarding expenditure on a project for a period of 5 years following the last payment in respect of that project. 5. On the basis of the results of the reports and sample checks referred to in paragraphs 1 and 2, the Commission shall, if necessary, adjust the scale or the conditions of allocation of the financial assistance originally approved as well as the timetable for payments. 6. The Commission shall verify that actions financed under the Programme are carried out properly, are consistent with measures under other sectoral policies and instruments and comply with this Regulation and the Financial Regulation. Article 12 Protection of Union financial interests 1. The Commission shall ensure that, when actions financed under the Programme are implemented, the financial interests of the Union are protected by: (a) the application of preventive measures against fraud, corruption and any other illegal activities; (b) effective checks; (c) the recovery of the amounts unduly paid; and (d) the application of effective, proportional and dissuasive penalties, if irregularities are detected. 2. For the purposes of paragraph 1, the Commission shall act in accordance with Regulation (EC, Euratom) No 2988/95, Regulation (Euratom, EC) No 2185/96 and Regulation (EC) No 1073/1999. 3. The Commission shall reduce, suspend or recover the amount of financial assistance granted for an action if it finds irregularities, including non-compliance with this Regulation or the individual decision or contract or agreement granting the financial assistance, or if it transpires that, without Commission approval having being sought, the action has been subjected to a change which conflicts with its nature or implementing conditions. 4. If time limits have not been observed or if only part of the allocated financial assistance is justified by the progress made with implementing an action, the Commission shall request the beneficiary to submit observations within a specified period. If the beneficiary does not give a satisfactory answer, the Commission may cancel the remaining financial assistance and demand repayment of sums already paid. 5. Any undue payment shall be repaid to the Commission. Interest shall be added to any sum not repaid in good time under the conditions laid down by the Financial Regulation. 6. For the purposes of this Article, irregularity, shall mean any infringement of a provision of Union law, or any breach of a contractual obligation resulting from an act or omission by an economic operator which has, or would have, the effect of prejudicing the general budget of the Union or budgets managed by the Union by an unjustified item of expenditure. Article 13 Reporting, evaluation and extension 1. The Commission shall regularly and promptly inform the European Parliament and the Council about its work. 2. The Commission shall submit to the European Parliament and to the Council: (a) a progress report no later than 31 December 2012; the progress report shall include an evaluation of the Programme's impact on other Union policies; (b) an ex-post evaluation report no later than 31 December 2014. 3. If appropriate, the Commission shall submit a legislative proposal on the extension of the Programme beyond 2013 with an appropriate financial envelope. Article 14 Committee procedure 1. The Commission shall be assisted by a committee. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 15 Entry into force This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2011. For the European Parliament The President J. BUZEK For the Council The President J. VINCENT-ROSTOWSKI (1) OJ C 107, 6.4.2011, p. 64. (2) OJ C 104, 2.4.2011, p. 47. (3) Position of the European Parliament of 17 November 2011 (not yet published in the Official Journal) and decision of the Council of 24 November 2011. (4) OJ C 279 E, 19.11.2009, p. 30. (5) Directive 2008/56/EC of the European Parliament and of the Council of 17 June 2008 establishing a framework for Community action in the field of marine environmental policy (Marine Strategy Framework Directive) (OJ L 164, 25.6.2008, p. 19). (6) Directive 2000/60/EC of the European Parliament and of the Council of 23 October 2000 establishing a framework for Community action in the field of water policy (OJ L 327, 22.12.2000, p. 1). (7) OJ L 248, 16.9.2002, p. 1. (8) OJ L 357, 31.12.2002, p. 1. (9) OJ C 139, 14.6.2006, p. 1. (10) OJ L 55, 28.2.2011, p. 13. (11) OJ L 312, 23.12.1995, p. 1. (12) OJ L 292, 15.11.1996, p. 2. (13) OJ L 136, 31.5.1999, p. 1. (14) Infrastructure for Spatial Information in Europe  Directive 2007/2/EC of the European Parliament and of the Council of 14 March 2007 establishing an Infrastructure for Spatial Information in the European Community (INSPIRE) (OJ L 108, 25.4.2007, p. 1). (15) Global Monitoring for Environment and Security  Regulation (EU) No 911/2010 of the European Parliament and of the Council of 22 September 2010 on the European Earth monitoring programme (GMES) and its initial operations (2011 to 2013) (OJ L 276, 20.10.2010, p. 1). ANNEX GENERAL ALLOCATION OF FUNDS TO AREAS OF EXPENDITURE LISTED IN ARTICLE 2 (1) General Objectives (Article 2) (a) Development and implementation of integrated governance of maritime and coastal affairs and visibility of the IMP at least 4 % (b) Development of cross-sectoral tools at least 60 % (c) Protection of the marine environment and sustainable use of marine and coastal resources at least 8 % (d) Development and implementation of sea-basin strategies at least 8 % (e) External cooperation and coordination of the international dimension of the IMP maximum 1 % (f) Sustainable economic growth, employment, innovation and new technologies at least 4 % (1) Not more than one third of the part not allocated in this Annex shall be used for the objective set out in Article 2(b) (cross-sectoral tools). JOINT STATEMENT BY THE EUROPEAN PARLIAMENT AND THE COUNCIL The European Parliament and the Council do not exclude the possibility of providing for delegated acts in future Programmes beyond 2013 on the basis of relevant Commission proposals. JOINT STATEMENT BY THE EUROPEAN PARLIAMENT, THE COUNCIL AND THE COMMISSION Pursuant to Article X, the financial envelope for the implementation of the Programme to support the further development of the IMP for 2011-13 is EUR 40 million. This envelope is to be composed of EUR 23,14 million drawn from the 2011 budget without calling on the available margin of Heading 2 of the Multi Annual Financial Framework, an amount of EUR 16,66 million, including an allocation for technical assistance, entered in the draft budget and accepted by the Council during its reading of the 2012 budget and a further amount of EUR 200 000 for technical assistance to be entered in the 2013 budget. Towards this end, the 2011 budget would need to be amended to create the necessary nomenclature and enter the appropriations in the reserve. The adopted budgets for 2012 and 2013 would need to include the relevant amounts for those years.